Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both a brush or sponge at the upper portion of figure 1 and a handle toward the bottom in figure 1 above projection 60. Also, page 7, lines 7-12, the description of characters “50-54” matches the depiction in figure 1. However, characters “50-54” are shuffled in figure 2 wherein the characters are ascribed to different elements. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “brush 16” as least on page 5, line 19; “pivotal mounting means” at least on page 6, lines 6 and 7; “mounting boss 24” at least on page 6, lines 7-13; “end 70” at least on page 7, line 13; and “mirror 42” at least on page 7, line 17 and page 8, line 1.  
The drawings are objected to because the description of figure 1 on page 5 states that a brush is shown in figure 1. However, in figure 1 the applicator is identified as a sponge 40.  Also, page 6, lines 4-16 describe the brush 20 to be attached to surface 25 as seen in figure 3. However, page 6, line 19, states that brush 20 is secured to surface 29 which disagrees with both figure 3 and page 6, lines 4-16.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mirror as called for in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the description of figure 1 on page 5 states that a brush is shown in figure 1. However, in figure 1 the applicator is identified as a sponge 40.  Also, page 6, lines 4-16 describe the brush 20 to be attached to surface 25 as seen in figure 3. However, page 6, line 19, states that brush 20 is secured to surface 29 which disagrees with both figure 3 and page 6, lines 4-16.
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: pivotal mounting means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The pivotal mounting means is defined as a mounting boss secured to the lower end of the elongated handle on page 6, lines 7-8, which definition is incorporated into claim 1 on lines 5-6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gennuso, Jr. 6,588,956. Gennuso discloses: An adaptable hygiene apparatus (10 which is disclosed on column 2, lines 36-42, as cleaning a wide variety of objects of various shapes and sizes wherein apparatus 10 is capable of being used to clean a user’s foot as claimed) comprising: 
an elongated handle (20) having an upper (24) and lower (22) end and a pair of attachment surfaces (any 2 of 62, 64, 66) attached thereto; 
the attachment surfaces pivotally mounted to the lower end of the elongated handle by a pivotal mounting means (30, 40), the pivotal mounting means comprised of a mounting boss secured to the lower end of the elongated handle (30, 40 is a boss at the lower end 22 of handle 20 as claimed); 
a grasping portion attached to the upper end of the handle (upper end 24 is a handle for the apparatus and further includes a grasping portion 26 for adjustments); and, 
a plurality of applicators (70) releasably attached to said attachment surfaces.
Regarding claims 2 and 3; Gennuso discloses the handle (20) has relatively slidable inner and outer members (22, 24 telescopes as disclosed on column 3, lines 29-38) to allow for adjustably spacing the attachment surfaces (62, 64, 66) from the grasping portion (24, 26). 
Regarding claims 5 and 7; Gennuso discloses a quantity of hook or loop material 74 and the use of bristles which form a brush as claimed on column 4, lines 36-47.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blake 5,560,068 in view of Rushing 10,765,271. Blake discloses: An adaptable hygiene and foot care apparatus (10) comprising: 
an elongated handle (12) having an upper (adjacent 14) and lower (adjacent 24) end and a pair of attachment surfaces (26, 28) attached thereto; 
the attachment surfaces pivotally mounted to the lower end of the elongated handle by a pivotal mounting means (22, 24), the pivotal mounting means comprised of a mounting boss (24) secured to the lower end of the elongated handle (as shown in figures 1 and 2); 
a grasping portion attached to the upper end of the handle (14); and, 
a plurality of applicators (18, 20) attached to said attachment surfaces:
substantially as claimed but does not disclose the plurality of applicators (18, 20) to be releasably attached to the attachment surfaces. However, Rushing teaches another adaptable hygiene and foot care apparatus (100) also with a plurality of applicators (140, 160) having the applicators be releasably attached as taught on column 4, lines 15-16, and column 6, lines 8-10, for the purpose of replacing the applicators when they are worn or damaged or using different types of applicators. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the apparatus of Blake with releasably attached applicators as, for example, taught by Rushing in order to replace the applicators when they are worn or damaged or use different types of applicators.
Regarding claims 2 and 3; Rushing teaches that the handle (20) can have telescoping or slidable inner and outer members to allow for adjustably spacing the attachment surfaces from the grasping portion on column 3, lines 22-28. 
Regarding claim 6; Rushing teaches the use of a sponge on column 2, lines 25-27.
Regarding claims 7 and 9; Blake discloses a brush 20 and an abrading device 18.
as claimed on column 4, lines 36-47.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blake 5,560,068 in view of Rushing 10,765,271 as applied to claim 1 above and further in view of Clifton 2015/0083761. Blake discloses an adaptable hygiene and foot care apparatus substantially as claimed but does not disclose a sock unrolling aid. However, Clifton teaches another foot care apparatus (21) also with an applicator (23) having a sock unrolling aid 24 on the opposite grasping end of the foot care apparatus applicator (23) for the purpose of using the foot care apparatus to don and doff socks. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the apparatus of Blake with a sock unrolling aid on the handle end opposite the foot care applicator as, for example, taught by Clifton in order to use the foot care apparatus to don and doff socks.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blake 5,560,068 in view of Rushing 10,765,271 as applied to claim 1 above and further in view of Oehler 2011/0067195. Blake discloses an adaptable hygiene and foot care apparatus substantially as claimed but does not disclose a mirror. However, Oehler teaches another adaptable hygiene and foot care apparatus (10) also with an applicator (40, 50) having a mirror as taught on paragraph 28 for the purpose of examining the user’s foot. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the apparatus of Blake with a mirror as, for example, taught by Oehler in order to examine the user’s foot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754